Citation Nr: 0820472	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed right elbow 
tendonitis.  

2.  Entitlement to service connection for claimed left leg 
pain.  

3.  Entitlement to service connection for claimed bilateral 
pes planus.  

4.  Entitlement to service connection for claimed sinus 
headaches.  

5.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected gastroesophageal reflux 
disease (GERD).  

6.  Entitlement to an initial compensable rating for the 
service-connected lumbar strain.  

7.  Entitlement to an initial compensable rating for the 
service-connected plantar fasciitis of the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to September 2004. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

The issues of service connection for sinus headaches and an 
increased initial ratings for the service-connected GERD, 
lumbar strain and right foot plantar fasciitis are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated right elbow tendonitis is 
shown as likely as not to be due to injury or other related 
event of the veteran's long period of active service.  

3.  The veteran currently is not shown to have a left leg 
condition due to any event or incident of his active service.  

4.  The preexisting bilateral pes planus is shown as likely 
as not to have chronically worsened during the veteran's 
extended service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right elbow tendonitis is due to 
disease or injury that was incurred in military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran is not shown to have a disability manifested 
by left leg pain due to disease or injury that was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

3.  The veteran's preexisting disability manifested by 
bilateral pes planus was aggravated by military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2004 letter and an October 2007 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004 and October 2007 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2004 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in October 2007.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a pre-discharge examination in July 2004 and 
a retirement examination in November 2004.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for bilateral pes planus, left elbow tendonitis, 
and left leg pain.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Right elbow tendonitis

After careful review of the veteran's service medical records 
shows that the veteran was treated for recurrent right arm 
manifestations during his long service, initially in April 
1992 for a swollen forearm due to lifting.  

The veteran was also treated in April 1999, it was noted that 
his right elbow hurt for several weeks due to weight lifting.  
He originally experienced a twinge in the triceps and at the 
time of the examination he had discomfort in the bilateral 
and posterior elbow area.  

At the veteran's July 2004 pre-discharge examination it was 
noted that the veteran had a history of tendonitis as a 
result of typing.  He treated his tendonitis with a brace and 
other supportive measures.  The examiner stated that the 
range of motion was normal and he had no symptoms at the 
time; however, he diagnosed the veteran with tendonitis.  

At the veteran's November 2004 retirement examination he was 
diagnosed with tendonitis and tennis elbow. 

The Board notes that though the veteran had normal range of 
motion at the July 2004 examination he was still diagnosed 
with tendonitis and therefore, has a current disability.  
Additionally, after careful review of the veteran's service 
medical records and examinations the Board finds that the 
veteran's right elbow tendonitis is due to military service.  

The Board also notes that in the alternative, service 
connection may be established by a continuity of 
symptomatology, not necessarily continuity of treatment, 
between a current disorder and service.  Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  

In this case, the veteran was diagnosed with right elbow 
tendonitis during service, immediately prior to discharge, 
and shortly after discharge.  This tends to show that the 
veteran has recurrent or chronic disability involving the 
right elbow that had its clinical onset in connection with 
the veteran's service.  

Given the in-service and post-service medical evidence the 
Board finds the evidence to be in relative equipoise in 
showing that he has a current disability manifested by right 
elbow tendonitis that began in service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Therefore, by extending the benefit of doubt in favor of the 
veteran, service connection for right elbow tendonitis is 
warranted.  



Left Leg Pain 

In June 2000, during service, the veteran was seen for upper 
leg pain, minor soreness after a workout.  The physician 
stated that it was possibly related to a viral infection and 
muscoskeletal pain.  The physician stated that there was no 
history of trauma or previous injury to the left leg.  

At the veteran's July 2004 pre-discharge examination, the 
examiner noted that he had had cellulitis in 1999, but there 
were no current problems.  The Board notes that the November 
2004 retirement examination was silent for complaints or 
findings referable to a left leg disorder.   

The Board finds, on this record, that the veteran does not 
have a current left leg disability that can be linked to his 
period of service on the basis of incurrence or aggravation.  
The veteran in this regard has submitted no competent to show 
he has a current left disability to which his complaints of 
pain can be attributed.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This is the essence 
of the first part of the Hickson analysis.  Therefore, 
without competent evidence of current disability, the claim 
of service connection for left leg pain must be denied.  

The Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001). 

Given these facts, the Board finds that the claim of service 
connection for left leg pain must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Bilateral Pes Planus

The Board notes that a veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  The burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability was due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306.  

On the veteran's March 1984 Report of Medical examination it 
was noted that he had right foot surgery at the age of 10 and 
a current diagnosis of mild pes planus bilaterally.  On 
orthopedic consult it was noted that six years prior he had 
surgery for a flattened arch.  It was noted that he wore 
regular shoes, did sports, and walked normally.  

On examination the veteran's right foot had slight laxity of 
the longitudal arch and he had a rigid flat foot.  The 
orthopedist concluded that his right foot was normal and 
acceptable for service.  

The veteran's service medical records also show that, in May 
1995, he was given orthotics and his pes planus changes were 
noted to be second degree.  At a January 1997 periodic 
physical examination, the veteran's bilateral pes planus was 
noted to be asymptomatic.  

The veteran's July 2004 pre-discharge examination stated that 
his bilateral pes planus was treated with orthotics and that 
his feet ached most of the time.  The examiner diagnosed the 
veteran with moderate degree bilateral pes planus.  

At the veteran's November 2004 retirement examination it was 
noted that the veteran had flat feet bilateral, was in pain, 
and wore orthotics since 2002.  

After careful review of the record, the Board finds that the 
presumption of soundness does not arise in this case.  
Additionally, in the absence of clear evidence showing that 
his pes planus had not increased in severity beyond natural 
progression during service, the Board finds that service 
connection for bilateral pes planus is warranted.  

The Board notes in this regard that, at the time of entry 
into service, the veteran's pes planus was noted as being 
mild or slight and then was noted as moderate and requiring 
the use of orthotics at the time of service discharge.  

Accordingly, on this record, the veteran's claim of service 
connection for bilateral pes planus must be granted.  


ORDER

Service connection for right elbow tendonitis is granted.  

Service connection for claimed left leg pain is denied.   

Service connection for bilateral pes planus is granted.  





REMAND

The veteran asserts that he is entitled to service connection 
for sinus headaches and to higher initial ratings for the 
service-connected GERD, lumbar strain, and plantar fasciitis 
of the right foot.  

The Board notes that, during service, the veteran was treated 
for sinus and allergy manifestations.  At his November 2004 
retirement physical, he stated he had sinus headaches.  

At the earlier July 2004 VA pre-discharge examination, it was 
noted that during service he had 2 to 3 sinus headaches per 
month.  However, the VA examiner failed to address the 
current nature and likely cause of the claimed headaches.  
Therefore, the RO should arrange for another VA examination 
in connection with the claim.  

In addition, the Board finds that the RO should also schedule 
the veteran for VA examinations to determine the full 
severity of his service-connected GERD, low back strain, and 
right foot plantar fasciitis.  

The Board notes that, when a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson, cited 
above.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed sinus 
headaches.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran's claimed sinus headaches are due 
to a disability that at least as likely 
as not had its clinical onset in service.  
In addition, the examiner should detail 
the veteran's underlying sinus condition.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The veteran should be afforded VA 
examinations to determine the current 
severity of the service-connected GERD, 
low back strain, and right foot plantar 
fasciitis.  The claims file must be made 
available to the examiner), and the 
examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiners should state the current 
nature and extent of the veteran's 
service-connected GERD, low back strain, 
and right foot plantar fasciitis.  The 
veteran's claims file should be made 
available to the examiners prior to the 
examinations, and the examiners are 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies that the examiner 
deems necessary should be performed.  The 
examiners must provide a description of 
the severity and symptomatology of each 
disorder.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


